



Exhibit 10.4




PROPERTY MANAGEMENT,
LEASING AND CONSTRUCTION MANAGEMENT AGREEMENT


THIS PROPERTY, LEASING AND CONSTRUCTION MANAGEMENT AGREEMENT (“Agreement”) is
made and entered into as of ***, 2017, by and among *** STATION LLC, a Delaware
limited liability company (“Owner”), and PHILLIPS EDISON GROCERY CENTER
OPERATING PARTNERSHIP I, L.P., a Delaware limited partnership (“Manager”).
 
R E C I T A L S:


A.    Owner is a limited liability company formed to acquire, own, operate,
lease, finance and manage shopping center properties.


B.    Manager operates, manages, leases and manages construction with respect to
shopping center properties located throughout the continental United States.


C.    Owner desires to engage Manager, and Manager desires to accept such
engagement, to manage the shopping center owned by Owner and known as ***, under
the terms and conditions set forth in this Agreement.


NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are acknowledged by each
party, the parties agree as follows:


1.
Definitions. Except as otherwise specified or as the context may otherwise
require, the following terms have the respective meanings set forth below for
all purposes of this Agreement, and the definitions are equally applicable both
to the singular and plural forms:



1.1
“Gross Receipts” means (i) all fixed and minimum rent, percentage rent and
license fees paid by tenants and other occupants of the Property, (ii) the
profit of Owner derived from the sale of electricity (i.e., the spread between
the wholesale and retail prices of electricity that is re-sold to tenants of the
Property), utilities and heating, ventilation and air conditioning to tenants
and other occupants of the Property, (iii) all amounts paid by tenants and other
occupants of the Property for common area maintenance, real estate taxes
(whether or not such is paid directly to taxing authority), insurance, interest
and any other payments of any nature (including attorneys’ fees and late fees)
made by any such tenants or other occupants, and (iv) proceeds of rent
insurance.

1.2
“Improvements” means buildings, structures, and equipment from time to time
located on the Properties and all parking and common areas located on the
Property.

1.3
“Management Fees” means the fees and expenses payable to Manager pursuant to
Section 9, “Compensation”.

1.4
“Manager” means Phillips Edison Grocery Center Operating Partnership I, L.P.

1.5
“Owner” means *** Station LLC.

1.6
“Property” means the individual real estate asset owned by Owner that is made
subject to this Agreement, as further identified in the Property Addendum (as
defined below), and all tracts acquired by Owner related to that asset. If Owner
owns more than one site, then Owner shall use multiple Property Addenda and
“Property” means all of the real estate assets of Owner covered by this
Agreement, collectively.

1.7
“Property Addendum” means the addendum (as may be modified, amended or
supplemented in writing from time to time) attached to this Agreement and
incorporated within this Agreement by reference, executed by Manager and Owner.
The Property Addendum describes the Property, including its real estate and the
improvements. If Owner owns more than one Property and sells a Property, then
the Property Addendum with respect to the sold Property will be deemed of no
further force or effect from and after the closing of the sale, except to the
extent of post-closing management and accounting functions that are required to
be performed under this Agreement.

1.8
“Property Personnel” means persons hired or retained as employees of Manager to
perform services for the Property, which services include, but are not limited
to, property management, property-level accounting and book-keeping services,
property-level budgeting and forecasting, and property-level tax preparation
services. Notwithstanding the foregoing, the following persons are not
considered Property Personnel: (i) any Manager whose primary responsibility is
to manage Property Personnel and who is not directly responsible for providing
services to a specific property or group of properties, and (ii) any person who
also serves as an executive officer of Manager and/or as an executive officer of
Owner.



2.
Appointment Of Manager



2.1
Owner hereby engages and retains Manager, for the Property, as the sole and
exclusive property manager to perform such functions as are specified in this
Agreement and/or on the Property Addendum. Manager hereby accepts such
appointment.






--------------------------------------------------------------------------------





2.2
Owner hereby engages and retains Manager, for the Property, as the sole and
exclusive leasing agent for the leasing of all space in the Property as well as
for obtaining ground leases on any outparcels. Manager shall perform such
functions as are specified in this Agreement and/or on the Property Addendum.
Manager hereby accepts such appointment.

2.3
Owner hereby engages and retains Manager, for the Property, as the sole and
exclusive construction manager to perform the functions specified in this
Agreement and/or on the Property Addendum. Manager hereby accepts such
appointment.

2.4
Manager shall act under this Agreement as an independent contractor and not as
the Owner’s agent employee or fiduciary. Manager does not have the right, power
or authority to enter into agreements or incur liability on behalf of the Owner
except as set forth in this Agreement or in a Property Addendum. Any action
taken by Manager which is not expressly permitted by this Agreement will not
bind the Owner.



3.
Standards. Manager will in good faith, with due diligence and in accordance with
generally accepted management and construction management standards in the
shopping center industry within the geographical areas of the Property, perform
its management, leasing and construction management duties and obligations. In
all events, the standards of performance shall be consistent with the standards
of management, leasing and construction management to which Manager performs
with respect to its own portfolio of properties. Manager will devote its
commercially reasonable efforts to performing its duties under this Agreement to
manage, operate, maintain and lease the Property in a diligent, careful and
professional manner to maximize all potential revenues to the Owner and to
minimize expenses and losses to the Owner. The services of Manager are to be of
a scope and quality not less than those generally performed by first class,
professional managers of properties similar in type and quality to the Property
and located in the same market area as the Property. Manager will make available
to the Owner the full benefit of the judgment, experience and advice of the
members of Manager’s organization. Manager will at all times act in good faith
and in a commercially reasonable manner and in a fiduciary capacity with respect
to the proper protection of and accounting for the Owner’s assets.



4.
Term. This Agreement shall commence upon full execution of this Agreement and
shall continue until terminated in accordance with Section 10.



5.
Duties Of Manager- Property Management. Manager’s duties as property manager for
the Property include the following for the Property (as may be supplemented with
additional duties as detailed in the Property Addendum) and for Owner, as
applicable:

5.1
For Accounting and Finance, Manager will:



a)
Calculate, bill and collect rental payments and other charges due to the Owner
from tenants in the Property under the respective tenant leases or otherwise
with regard to the Property. To the extent tenant leases affecting the Property
so require, Manager shall timely make or verify any calculations that are
required to determine the amount of rent due from tenants, including without
limitation calculating percentage rent, operating expense “pass-throughs” and
consumer price index adjustments and, where required, shall give timely notice
to tenants.



b)
Cash Management.



1)
Establish on behalf of the Owner a concentration account (a “Concentration
Account”) at a bank to be specified in writing by Owner, which such
Concentration Account will be tied into each Operating Account (as defined
below) via a daily automated two-way sweep. Without in any way limited the
foregoing, Manager shall not commingle its funds or property or the funds or
property of any other entities for which is provides services with any other
funds or property of Owner. This automated two-way sweep shall work in the
following manner: all checks or wires presented on behalf of the Property’s
Operating Account will be funded by having the cash automatically pulled down
from the Concentration Account to fund the check or wire, and all cash deposited
into the Property’s Operating Account or lockbox accounts will be automatically
swept up to the Concentration Account on a daily basis.



2)
Notwithstanding the preceding, if an Owner is not a wholly owned subsidiary of
the REIT or OP and its (a) governing documents of the Owner require, or (b) the
payments in respect of the Property are required by a lender to be made into a
lockbox account, or (c) if the payments in respect of the Property are required
to be handled otherwise by a contractual restriction agreed to by Owner, then
such requirements shall be followed by Manager following written notice from by
Owner. Funds released from any lockbox account or other arrangement to the
custody of the Owner shall otherwise follow the above procedures.



3)
To the extent required by the foregoing paragraph(s), establish on behalf of the
Owner for the Property an operating account (“Operating Account”) at a bank to
be agreed upon in writing by Owner upon receipt of a fully-executed Property
Addendum and a W9 completed by the Owner. If not required by the foregoing
paragraph(s), multiple properties may share the same Operating Account. The
signature card for the Operating Account shall indicate that Manager is dealing
with the Operating Account as a fiduciary of the Owner. The Operating Account
and all funds therein is at all times the property of the Owner. The Owner shall
have






--------------------------------------------------------------------------------





electronic banking system access to the Operating Account which permits it to
obtain account information and make withdrawals from the Operating Account.


4)
Notwithstanding anything to the contrary contained in this Agreement, Owner may
direct payments or deposits received by Manager or payments or transfers from
the Operating Account for the Property to deviate from the above procedures by a
written request to Manager. In such event, Manager shall provide the Owner with
all information necessary to effect those deposits, transfers or payments.



5)
If required by state law, deposit security deposits and/or advance rentals in
separate accounts in the name of the Owner at the financial institution
designated by Owner with respect to the Property.



6)
Pay all invoices directly from the Operating Account unless directed otherwise
by the Owner or by lender requirements.



7)
On or before the 25th day of each month, submit an invoice to the Owner
accompanied by a computation of the fees and expense reimbursements due to
Manager in accordance with this Agreement. Owner has the right to review the
invoice, and may obtain any supporting documentation from Manager. To the extent
that Owner believes the computation provided by Manager is inconsistent with the
computation permitted under this Agreement, Owner and Manager shall work
together in good faith to reach a computation of fees that is reasonably
agreeable to both parties.



8)
Without in any way limiting the foregoing, to the extent required by Owner’s
governing documents or applicable lender requirements, Manager will deposit
amounts relating to the Property in the Property’s Operating Account within five
(5) business days’ of receipt. Manager has no proprietary interest in the
Concentration Account or any Operating Account, or in any other account
authorized by this Agreement, and all sums collected by Manager relating to the
Property and all sums placed in any accounts are the property of the Owner. To
the extent not yet deposited, all sums shall be held in trust by Manager for the
Owner.



c)
Subject to the terms of this Agreement relating to allocation of expenses, pay
fees, expenses and commissions of independent contractors, architects,
engineers, subcontractors and suppliers that contract with Manager in the
management, operation, maintenance or repair of the Property. Manager will
review all charges before payment to confirm accuracy and agreement.



d)
Promptly and diligently enforce the Owner’s rights under any tenant leases
affecting the Property, including without limitation taking the following
actions where appropriate: (i) with the Owner’s prior consent: (a) terminating
tenancies, (b) instituting and prosecuting actions, and evicting tenants, (c)
settling, compromising and releasing actions or suits, or re-instituting
tenancies, and (d) recovering rents and other sums due by legal proceedings in a
court of general jurisdiction; and (ii) without the Owner’s prior written
consent: (a) in a court of special jurisdiction as applicable, signing and
serving notices as are deemed necessary by Manager, and (b) recovering rents and
other sums due by legal proceedings in a court of similar jurisdiction. In each
case Manager will promptly notify the Owner of such action in writing. If
authorized by the Owner, Manager will consult an attorney for the purpose of
enforcing the Owner’s rights or taking any actions and the Owner shall have the
right to designate counsel for any matter and to control all litigation
affecting or arising out of the operation of the Property. Manager will keep
Owner informed of any dissatisfaction with the law firm or services, or the
reasonableness of the costs.



e)
Prepare and maintain routine and customary financial and business books and
records for Owner and the Property and to employ and supervise outside
accountants to prepare income and other tax returns and specialty accounting
services for Owner and the Property. The preparation of income and other tax
returns and the performance of such specialty accounting services shall be
performed by Manager or, as deemed necessary by Manager, be performed by third
party professionals and supervised by Manager at Owner’s expense. Manager will
use the accrual method of accounting in accordance with GAAP, with such policies
as are to be determined by management subject to Owner’s determination
(including without limitation, capitalization policies, depreciation and
amortization policies, and such other accounting policies as Owner may direct
from time to time).



f)
Maintain fixed asset accounting detail and related depreciation.



g)
Prepare and submit to Owner a proposed operating and capital budget, including
an itemized statement of the estimated revenues and expenses in reasonable
detail, which shall include, without limitation, reasonable detail as to
employee expenses to be reimbursed to Manager for the operation, repair and
maintenance of the Property (the “Budget”) and a marketing and leasing plan on
the Property (a






--------------------------------------------------------------------------------





“Plan”) (assuming Manager is retained as leasing agent), in each case for the
calendar year immediately following each submission. Each Budget and Plan will
be in the form approved by the Owner. A draft Budget and, as applicable, Plan
for the Property shall be submitted to Owner on or prior to December 15 of the
year preceding the January 1 of the year to which the budget applies. Owner will
have 21 days after receipt of the Budget and Plan within which to approve or
reject in writing the same, with any rejection accompanied by a reasonably
detailed explanation of the basis for the rejection. Manager will then submit a
revised draft Budget and Plan to Owner within 10 days after receipt of any
rejection. Owner has 10 days after receipt of the revised Budget and Plan to
approve or reject the same in writing, with any rejection accompanied by a
reasonably detailed explanation of the basis for the rejection. The foregoing
process will repeat with 10 days between receipt and revision, on Manager’s end,
and receipt and acceptance or rejection on Owner’s end, until each Budget and
Plan has been approved. If the parties cannot come to agreement on a Budget and
Plan for a Property, then Manager will operate the applicable Property on the
Budget and Plan most recently approved by Owner. To the extent any expenditure
to be made by Manager exceeds the applicable line item in the prior year’s
Budget by 5% or more, the same shall require Owner’s prior written consent,
exclusive of uncontrollable expenditures and emergencies (included by not
limited to snow and ice removal, electricity, insurance premiums and emergency
items outside of the control of Manager). Manager will provide supporting
information reasonably requested by Owner in connection with its review of any
Budget or Plan submitted by Manager.


Manager will implement the Budget and Plan and use its commercially reasonable
efforts to ensure that the actual cost of operating the Properties does not
exceed the Budget. The Budget constitutes an authorization for Manager to expend
necessary monies to manage and operate the Properties in accordance with the
Budget, but subject to the provisions of this Agreement, until a subsequent
Budget is approved. The approval of non-recurring costs and capital improvements
in the Budget and Plan constitutes an authorization for Manager to collect bids
for the expenditure and to present a final recommendation to the Owner for
expenditure of monies to implement those items.


Without affecting any other limitation imposed by this Agreement and except as
may be provided to the contrary elsewhere in this Agreement, Manager will secure
the prior written approval of Owner before incurring any liability or obligation
for any item in excess of $10,000 not reflected on the approved Budget or the
Plan, except with respect to emergency items as described in this subsection
(G). If, however, another threshold with respect to any matter is specified
elsewhere in this Agreement or in a written directive or authorization of Owner,
then the threshold for that matter will be as set forth in that directive.
Manager will provide a report to Owner regarding any emergency expenses or
capital requirements as promptly as practicable following the occurrence of the
event giving rise to the expenses, specifying the circumstances of the emergency
situation or requirement.


h)
Pay wages, salaries, commissions and employee benefits of all Property
Personnel, including without limitation workers’ compensation insurance, social
security taxes, unemployment insurances, other taxes or levies now in force or
hereafter imposed, any claims that may arise under the employee health or
worker’s compensation programs maintained by Manager, employee-related overhead
expenses and associated administrative charges with respect to any such Property
Personnel (collectively, “Employee Benefits”), all of which are deemed an
operating expense of the Property and which shall be in accordance with approved
Budgets. The number and classification of employees serving the Property shall
be determined by Manager, as appropriate for the proper operation of the
Property.



i)
Deliver to Owner, within 15 days after the end of each month during the term of
this Agreement, the monthly reporting package detailed on Exhibit A that relates
to the Property and the immediately preceding calendar month or any portion
thereof. The reporting package will be made on an accrual basis and include all
transactions, whether or not reimbursable pursuant to the provisions of this
Agreement.



j)
Deliver to Owner, within 15 days after the end of each quarter during the term
of this Agreement, the quarterly reporting package detailed on Exhibit B that
relates to the Property and the immediately preceding calendar quarter or any
portion thereof. The reporting package will be made on an accrual basis and
include all transactions, whether or not reimbursable pursuant to the provisions
of this Agreement.



k)
Deliver to Owner, within 30 days after the end of each calendar year during the
term of this Agreement, the annual reporting package detailed in Exhibit C that
relates to the Property and the immediately preceding calendar year or any
portion thereof. The reporting package will be made on an accrual basis and
include all transactions, whether or not reimbursable pursuant to the provisions
of this Agreement.



l)
File real, personal and ad valorem (real or personal) property tax returns
required to be filed by Owner with respect to the Property and pay all ad
valorem taxes and assessments out of the operating accountants of the Property.
Manager will also use, on Owner’s behalf, the services of independent tax
consultants and attorneys to appeal or challenge real, personal and ad valorem
(real or personal)






--------------------------------------------------------------------------------





property taxes as identified by Manager, and Manager will manage the appeals
process on Owner’s behalf by supplying needed information and making required
payments out of the operating funds for the Property or the separate funds of
Owner.


m)
Cooperate with the REIT’s independent auditors with respect to the annual audit
of the REIT for the purpose of expressing an opinion on the financial statements
of the REIT (the “Annual REIT Audit”). In addition, the REIT shall have the
right to conduct an audit of Manager’s books and records solely with respect to
the fees and expense reimbursements relating to the services provided pursuant
to this Agreement (the “Fee Audit”). The REIT may conduct the Fee Audit by using
its own internal auditors or by employing independent auditors no more than once
per year. Costs associated with conducting such Fee Audits by internal or
independent auditors, and costs of the Annual REIT Audit, shall be borne by
REIT. If any Fee Audit conducted by or on behalf of REIT reveals a discrepancy
in excess of ten percent (10%), and greater than $10,000, for the aggregate fees
and expense reimbursements payable during the period under audit pursuant to the
Fee Audit, then Manager shall be responsible for the reasonable expenses of such
audit.

5.2    For Operations and asset management (“Asset Management”), Manager will:


a)
Use commercially reasonable efforts to operate in accordance with the Budget and
Plan unless otherwise specifically approved in writing by Owner, or except in
the case of emergencies or uncontrollable expenses.

b)
Investigate, hire, train, pay, supervise and discharge the Property Personnel
necessary to maintain and operate the Property, including without limitation
property managers having experience and education satisfactory to Owner.
Property Personnel are the agents or employees of Manager and not of Owner, but
Owner has the right to approve via the annual budget process the compensation of
Manager’s personnel for which Manager has the right to be reimbursed under this
Agreement. Owner has no right to supervise or direct the Property Personnel.
Manager will supervise and at Owner’s expense retain independent contractors,
subcontractors, and suppliers to provide for the management, maintenance, repair
and operation of the Property as well as security functions, to the extent
services are not sufficiently provided by Property Personnel, but in accordance
with the Budget.

c)
Maintain during the term of this Agreement a bond or applicable insurance
covering Manager and all persons who handle, have access to or are responsible
for Owner’s monies, in an amount and form reasonably acceptable to the Owner.
Manager will provide the Owner with a certificate or other satisfactory
documentation evidencing the existence and terms of such bond(s) upon execution
of this Agreement.

d)
If commercially reasonable within the geographic area in which the Property is
located, obtain not less than three (3) competing bids for, and contract with
and supervise onsite management of, contractors.



e)
Assist in coordinating the opening and closing of the businesses of tenants,
including insurance coverage and signage approval.



f)
Purchase necessary supplies and equipment required for the proper operation,
maintenance, repair and restoration of the Property, in accordance with the
Budget.



g)
Cause to be made repairs, replacements, renovations and capital improvements on
the Property, in accordance with the Budget.



h)
Contract and pay charges for utilities used in the operation of the Property,
including without limitation water, electricity, gas, telephone and sewerage
services, unless a service is carried or covered under the tenant’s name.



i)
Contract for and maintain policies of commercial general liability and bodily
injury and property damage insurance with respect to the Property, with
companies and in form and substance acceptable to Owner.



j)
Advertise the Property by means and media as Manager deems appropriate,
including without limitation attendance and facilities for ICSC and related
leasing events, in accordance with the Budget, and implement an effective
leasing program for the Property on a local and national basis. Notwithstanding
the foregoing, to the extent Owner shall request specific advertising that
differs from or is in addition to Manager’s planned approach, the incremental
cost of such specific advertising shall be borne by Owner



k)
Assist in securing leases with temporary tenants or licensees for use of the
Property.



l)
Actively promote and market the Property to potential tenants, current tenants
and the general community.






--------------------------------------------------------------------------------







m)
Conduct complete inspections of the Property as is prudent to determine that the
same are in good order and repair, but no less frequently than once per calendar
quarter.



n)
Forward to Owner promptly upon receipt all notices of violation or other notices
from any governmental authority, and board of fire underwriters or any insurance
company, and make recommendations regarding compliance with the notices as are
appropriate given the circumstances.



o)
Maintain business-like relations with the tenants of the Property and respond
promptly to tenant complaints in a prudent, businesslike manner. Manager shall
maintain a record of all written tenant complaints for no less than one year and
Manager’s response to complaints, which record shall be available for review by
Owner.



p)
Analyze all bills received for services, work and supplies in connection with
the maintaining and operating the Property, pay all bills, and pay any other
amount payable in respect to the Property. Manager will use reasonable
commercial efforts to pay all bills within the time required to obtain
discounts, if any. Manager will comply with any request from Owner to forward
certain bills to Owner promptly after receipt. Manager will ensure timely 1099
reporting to the IRS, with 1099’s filed under Manager’s name and Manager’s
taxpayer identification number (TIN), listing Manager as the “payer.” Manager
will provide Owner with a signed declaration indicating compliance with 1099
reporting as part of the February reporting package. Penalties for misfilings as
a result of Manager’s negligence are not to be charged to the property, but are
payable by Manager.



5.3    For all property management items, Manager will:


a)
Employ in-house or outside attorneys, at Owner’s expense, to handle any legal
matters involving the Property, in accordance with the Budget or as otherwise
approved by Owner. Manager employs an in-house legal department which will
perform some or all of the legal services. To the extent any employee of the
in-house legal department performs services, the cost of the in house employee
will be an operating expense of the Property and reimbursable by Owner, based
upon approved Budgets consistent with the hourly rates charged internally by
Manager to the other property funds for which it performs services. The costs
are an operating expense of the Property and shall be reimbursable by Owner.



b)
Perform leasing analysis and credit underwriting with respect to prospective
tenants (and subtenants and assignees); prepare leases and other tenant related
documents; and engage in a competitive construction bidding process for
lease-related construction projects expected to exceed $25,000 not otherwise
within the duties of a construction manager.



c)
Take other actions and perform other functions as Manager reasonably deems
advisable for the efficient and economic management, operation and maintenance
of the Property.



6.
Duties Of Manager- Leasing Agent. Manager’s duties as leasing agent for any of
the Property includes the following:

6.1
Leasing Functions. Manager will coordinate and negotiate the leasing of the
Property using reasonable commercial must be consistent with form and terms
approved by Owner unless a tenant requires use of its own lease form. Manager
will hiring all leasing agents as necessary for the leasing of the Property,
work with outside brokers and leasing agents, and otherwise oversee and manage
the leasing process on behalf of Owner. Manager’s duties in this regard include,
without limitation, (1) preparing and distributing listings to potential tenants
and/or their representatives and to reputable and active real estate agents; (2)
supplying sufficient information to cooperating brokers and agents to enable
them to promote the rental of the Property, (3) marketing and promoting the
Property, (4) maintaining and updating a merchandising and leasing plan for the
Property, and (5) providing an updated leasing budget and leasing reforecast for
the then-following twelve (12) month period. Additionally, in connection with
the Budget process, Manager will submit a yearly leasing budget for approval in
accordance (and simultaneously) with the procedure set forth above for the
approval of the Budget by Owner.

6.2
Advertising. Manager will advertise and place signage on the Property regarding
the leasing, provided that the signage complies with applicable laws,
regulations and requirements. Manager will provide a marketing package, aerial
photographs, demographic reports, site plans, signage and a two-sided flyer for
each Property at Manager’s expense. Any additional advertising and promotion
requested by Owner will be done at Owner’s expense pursuant to a program and
budget agreed upon by Owner and Manager.

6.3
Other Actions. Manager will take other actions and perform other functions as
Manager or Owner reasonably deems advisable for the efficient and economic
leasing of the Property.



7.
Duties Of Manager- Construction Manager. Manager’s duties as construction
manager for the Property shall be in accordance with a the budget for the
construction that is established by Owner and Manager prior to beginning the
applicable construction activities, and shall include the following:






--------------------------------------------------------------------------------





7.1
General.    Manager will assist in securing licenses, registrations, or permits
required by law and shall comply with all ordinances, laws, orders, codes,
rules, and regulations pertaining to building improvements and/or the services
described in this Agreement. Manager will secure lien waivers and affidavits and
properly file, to the extent required, terminations of notices of commencement
prior to payment to contractors.

7.2
Bidding. When commercially reasonable in Manager’s sole judgement, Manager will
obtain bids from at least three outside contractors for all projects estimated
to cost more than $25,000.00. Manager will select the low bid unless it has
supplied Owner with a reasonable justification for the selection of a bidder
other than the low bidder (e.g., Manager determines in its reasonable discretion
that the bidder to be selected is more likely to complete the job on time, with
commercially reasonable workmanship and in the most efficient manner). Manager
shall manage the bidding process consistent with the manner in which it manages
bidding for projects within its own portfolio of properties

7.3
New Construction, Tenant Improvements, and Redevelopments. Manager will perform
the following duties for construction of Improvements on undeveloped land (“New
Construction”) and for construction of Improvements that are to be made at the
direction of, or in conformity with lease obligations to, tenants (“Tenant
Improvements”) or for work that changes the size or nature of Improvements or
for the redevelopment of Improvements (collectively, “Redevelopments”):



a)
Provide updated and detailed project budgets to Owner.



b)
Supervise all Improvement projects, such supervision to include, but not be
limited to, preparation of budgets, plans, bidding, subcontractor selection,
material selection, job supervision, collection of lien waivers, sworn
statements, affidavits and the like. Manager will require lien waivers, sworn
statements, affidavits and similar documentation as a condition to disbursement.



c)
Arrange for, coordinate, supervise and advise Owner with respect to the
selection of architects, contractors, design firms and consultants,
environmental firms and consultants, and the execution of design, construction
and consulting contracts.



d)
Review design documents, and drafts thereof, submitted by the architect or other
consultants, and notify Owner in writing of any mistakes, errors or omissions
that Manager observes in the documents and any recommendations it may have with
respect to such mistakes, errors or omissions, provided Manager will not in any
manner be responsible for the accuracy, adequacy or completeness of those
documents.



e)
Evaluate and make recommendations to Owner concerning cost estimates prepared by
others.



f)
Review and evaluate proposed schedules for construction.



g)
Coordinate the work of subcontractors.



h)
Monitor the progress of construction.



i)
Endeavor to work with the general contractor to identify any deficiencies in the
work performed by subcontractors.



j)
Advise Owner with respect to alterations and modifications in any design
documents submitted by the architect or other consultants that may be in Owner’s
interest, including obtaining advantages in terms of cost savings, scheduling,
leasing, operation and maintenance issues and other matters affecting the
overall benefit of the project.



k)
Review and advise Owner on change order proposals and requests for additional
services submitted to Owner.



l)
Schedule, coordinate, and attend necessary or appropriate project meetings.



m)
Monitor and coordinate punch list preparation and resolution by the
subcontractors.



n)
Make recommendations to Owner concerning, and monitor, the use of the site by
subcontractors, particularly as it relates to staging and storage, ingress and
egress, temporary signage, fencing, barricades, restrictions on hours of
operation, safety considerations and similar considerations.



o)
Coordinate and advise Owner with respect to preparation, execution, completion
and filing of project-related documents, including, but not limited to
contracts, permit applications, licenses, certifications, zoning requirements,
land use restrictions, and governmental filings applicable to the project, and
any other similar documents.






--------------------------------------------------------------------------------







p)
Review and advise Owner with respect to draw requests submitted on the project.



q)
Upon completion of construction, walk the completed New Construction, Tenant
Improvements, or Redevelopments with Owner (upon Owner’s discretion) or
otherwise take measures to ensure that everything has been completed in
accordance with the specifications. Manager will cause the subcontractors to
repair or replace any items that are determined to be deficient during this
walk.



r)
As instructed by Owner, perform additional related project management functions.



s)
Collect warranties and operation manuals, certificates, guarantees, as-builts
and any similar documentation for the benefit of Owner.

7.4 New Construction and Redevelopments. In addition, Manager will perform the
following duties with respect to New Construction and Redevelopments:


a)
Provide Owner with a budget for each Improvement to be built prior to beginning
construction of the respective Improvement.



b)
Meet on a regular basis with Owner’s leasing agents and representatives of
prospective tenants.



c)
Arrange for, coordinate, supervise and advise Owner with respect to various
development services prior to design and construction of the Project, including
due diligence, site investigations, land use and zoning matters, and similar
development services.

7.5
Tenant Improvements. In addition, Manager will perform the following duties
related to Tenant Improvements:



a)
Arrange for and supervise the performance of all installations and improvements
in space leased to any tenant which are either expressly required under the
terms of a lease of such space or which are customarily provided to tenants.



b)
Meet with tenants and prospective tenants and their architects, engineers,
consultants and contractors to facilitate design and construction of leasehold
improvements.



c)
Maintain separate files as to each tenant, and thereby document the entire
design and construction process for each tenant.



d)
Compile and disseminate such data regarding each tenant as Owner may reasonably
require.

7.6
Duties with Respect to Tenant Directed Improvements. In addition, Manager will
supervise and facilitate tenant installations performed by the tenant and/or
tenant’s contractors, including:



a)
Review and evaluate lease exhibit language that identifies the scope and nature
of tenant construction of the improvements.



b)
Review tenant construction documents for compliance with landlord criteria and
requirements applicable to the improvements.



c)
Review and evaluate proposed schedules for tenant construction.



d)
Coordinate delivery of shell space to tenants as required by the tenant’s lease.



e)
Monitor the progress of tenant construction including but not limited to
compliance with scheduling requirements, compliance with rules and regulations
of the Property, verify that tenant has obtained proper permits, etc.,
coordinating requests for tenant improvement allowance draws.



f)
Maintain appropriate files and records as to each project documenting the design
and construction process for each tenant in a manner consistent with Manager’s
record retention guidelines.



8.
Duties Of Manager- Other. Manager will in all events comply with the reasonable
requests of Owner related to property management, leasing, and construction
management of the Improvements to be made to the Property. Owner will maintain
sufficient funds in account(s) so that Manager will have funds available to pay
all obligations contemplated under this Agreement when due. Under no
circumstances does Manager have any obligation to advance funds to or for the
account of Owner.






--------------------------------------------------------------------------------





8.1
Ownership Agreements. Owner will obtain, review and provide to Manager correct
and legible copies of all agreements of limited partnership, joint venture
partnership agreements and operating agreements of Owner and its affiliates as
well as the articles of incorporation, bylaws, and if applicable, registration
statement on Form S-11 (no. 333-164313) of Owner, including all prospectus
supplements and post-effective amendments (collectively, the “Ownership
Agreements”). Owner will also provide Manager with correct and legible copies of
all mortgages on all Properties and inform Manager of any restrictions relating
to property use arising from mortgages or recorded declarations. Manager will
use reasonable care to avoid any act or omission which, in the performance of
its duties, in any way conflicts with the terms of the Ownership Agreements or
the mortgages in the absence of the express direction of the Owner, and Manager
shall promptly notify Owner if any conflict arises.

8.2
Periodic Meetings. Manager its personnel or contractors engaged or involved in
the management, operation, leasing or construction management of the Property
shall meet to discuss the historical results of operations, to consider
deviations from any budget, and to discuss any other matters so requested by the
Owner upon reasonable notice from Owner.



9.
Compensation And Expense Reimbursement.



9.1
Owner shall pay Manager a monthly management fee equal to four percent (4.0%) of
the Gross Receipts for that given month, payable from that month’s receipts, but
not less than $2,000.00 per month, in each case unless a different fee is
described in the Property Addendum for the Property.

9.2
Owner shall pay Manager leasing fees, if applicable, at market rates as
specified on the Property Addendum for the Property.



9.3
For construction management services, including but not limited to services
related to the investigation and remediation of environmental conditions at the
Properties, Manager shall be entitled to fees for tenant and tenant directed
improvements, capital improvements and construction management services, all at
market rates for the geographic area in which the Property is located, as may be
more fully set forth on the Property Addendum or another writing executed by
Manager and Owner.



9.4
Manager will pay other reimbursable expenses as Owner has approved and deems
advisable or necessary for the efficient and economic management and leasing of
the Property through its Budget or as otherwise provided for in this Agreement
(e.g., for marketing or leasing programs that exceed in scope that which Manager
would normally utilize for its own properties). Owner will reimburse Manager for
those expenses, which shall include to the extent included in the applicable
Budget, costs of (i) Property Personnel, including wages, salaries, commissions
and employee benefits, and supervision of the Property Personnel, (ii) roving
maintenance personnel to the extent needed at the Property from time to time,
(iii) direct leasing expenses, including, but not limited to, travel expenses
for leasing personnel, (iv) travel and entertainment, (v) printing and
stationery, (vi) advertising, (vii) marketing, (viii) signage, (ix) long
distance phone calls, (x) electronic filing expenses, and (xi) other direct
expenses. The costs of roving maintenance personnel will be charged to the
Property at a reasonable hourly or monthly rate pre-approved by Owner for the
actual and reasonably necessary services provided by such roving maintenance
personnel at the Property. Owner will reimburse Manager for employee benefits of
Property Personnel in an amount equal to 20% of the total compensation payable
to each employee. Employee benefits shall not be reconciled to the actual
amounts incurred by Owner for the employee benefits of each employee, such that
Owner will not be required to reimburse Manager any additional amounts to the
extent that the amounts reimbursed to Manager for employee benefits of an
employee is less than the actual amount of employee benefits paid by Manager to
such employee, and Manager is not required to reimburse Owner to the extent the
employee benefits paid by Manager to an employee are less than the amount of
employee benefits reimbursed by Owner to Manager for such employee.



9.5
For Additional Services as defined in the Property Addendum, Manager is entitled
to fees for the Additional Services at market rates for the geographic area in
which the Property is located, as may be specifically identified in the Property
Addendum.



10.
Insurance. Manager will obtain and keep in full force and effect at Owner’s
expense insurance (1) on the Property, and (2) on activities at the Property
against such hazards as Owner and Manager shall deem appropriate and as may be
required under any mortgage or other loan documents binding upon Owner. In any
event, Manager will procure insurance sufficient to comply with the leases and
the Ownership Agreements. All liability policies shall provide sufficient
insurance satisfactory to both Owner and Manager and shall contain waivers of
subrogation for the benefit of Manager and the applicable Owner.



10.1
Manager will obtain and keep in full force and effect, in accordance with the
laws of the state in which the Property is located, worker’s compensation
insurance covering all employees of Manager at the Property and all persons
engaged in the performance of any work required under this Agreement. Manager
will also obtain and keep in full force and effect, in accordance with the laws
of the state in which the Property is located, employer’s liability, employee
theft, commercial general liability, and umbrella insurance, and Manager will
furnish Owner certificates of insurers naming Owner as co-insureds and
evidencing that such insurance is in effect and that insurer will provide
directly to Owner no less than 30 days’ notice of any cancellation or
non-renewal. If any work under this Agreement is subcontracted, Manager will
include in each subcontract a provision that the subcontractor must furnish
Owner with evidence of coverage (and any other coverage Manager deems
appropriate in the circumstances) naming Owner as co-insured and evidencing that
the insurance is in effect and that insurer will provide directly to Owner no
less than 30 days’ notice of any cancellation or non-renewal, as well as
indemnification as is customary. The cost of insurance procured by Manager is
reimbursable






--------------------------------------------------------------------------------





to the same extent as provided in this Agreement. The Property may be added to
blanket policies of insurance for the coverage required under this Section so
long as such blanket insurance policies provide the same coverage to Owner that
would be provided by separate insurance policies.


10.2
Manager will cooperate with and provide reasonable access to the Property to
representatives of insurance companies and insurance brokers with respect to
insurance which is in effect or for which application has been made. Manager
will use its good faith efforts in a commercially reasonable manner to comply
with all requirements of insurers.



10.3
Manager will promptly investigate and report in detail to Owner and the
applicable insurance carriers all accidents, claims for damage relating to the
ownership, operation or maintenance of the Property, and any damage or
destruction to the Property and the estimated costs of repair. Manager will
prepare for approval by Owner all reports required by the applicable insurance
company in connection with any claim. Owner will reimburse Manager’s third party
costs in connection therewith. Such reports shall be given to Owner promptly and
any report not given within 10 days after the occurrence of any accident, claim,
damage or destruction shall be noted in the monthly reports delivered to Owner.
Manager is authorized to settle any claim against an insurance company arising
out of any policy and, in connection with the claim, to execute proofs of loss
and adjustments of loss and to collect and provide receipts for loss proceeds
using commercially reasonable good faith efforts.



11.
Liability Of Manager. Manager is not liable for any errors in judgment or for
mistakes of fact or of law or for anything which it may in good faith do or
refrain from doing, except in the case of gross negligence, fraud or willful
misconduct.



12.
Indemnity. Owner hereby indemnifies Manager and its managers, employees and
officers against and agrees to defend, protect, hold and save them free and
harmless from any liability or expenses (including reasonable attorney’s fees
and court costs) arising out of injuries or damages to persons or property by
reason of any cause relating to the Property, except to the extent caused by the
gross negligence, fraud or willful misconduct and which is not otherwise covered
by insurance held by Owner. Owner will name Manager as an “additional insured”
or “co-insured” on any and all liability insurance policies for the Property.
Manager hereby indemnifies Owner and its employees and officers against and
agrees to defend, protect, hold and save them free and harmless from any
liability or expenses (including reasonable attorney’s fees and court costs)
arising out of injuries or damages to persons or property by reason of any cause
relating to the Property caused by the gross negligence, fraud or willful
misconduct, which is not otherwise covered by insurance held by Owner.



13.
Termination. This Agreement may be terminated by either party upon thirty (30)
days’ written notice, in toto or only with respect to the Property, provided
that termination will not affect any rights or obligations accrued to either
party prior to termination (subject to any offsetting claims for damages),
including, but not limited to payment of property management fees, leasing fees
and construction management fees earned to the date of termination. If, however,
termination occurs before a construction project is completed, the construction
management fee to be earned shall be prorated based upon the reasonably
estimated portion of the applicable project that had been completed up to the
date of termination). If Owner owns more than one Property subject to this
Agreement, and this Agreement is terminated as to some but not all of the
Property, then only commissions and management fees with respect to the Property
that is subject to such termination and that accrued prior to the termination
date will be due to Manager. Notwithstanding anything to the contrary contained
in this Agreement, if either Owner or Manager defaults in performing any of its
obligations under this Agreement, then the other party may terminate this
Agreement effective upon delivery of notice of default. The indemnification
obligations of the parties survive the expiration or termination of this
Agreement. Manager’s obligations under this Agreement for physical property
management, leasing and construction management may, at Owner’s election,
terminate as to any particular Property upon its sale, provided that Manager’s
obligations for the performance of accounting and other so-called “back office
functions” shall terminate only at such time as a final tax return with respect
to the applicable Property has been prepared and filed and such customary and
ordinary information related to the Property has been provided to Owner. Manager
shall cooperate subsequent to any termination of this Agreement to provide final
property reconciliations and other reports as reasonably requested by Owner,
with the cost of services provided by Manager to be reimbursed by Owner through
the final date of service.



14.
Manager’s Obligations After Termination. Upon the termination of this Agreement,
Manager will have the following duties:



14.1
Manager will deliver to Owner, or its designee, all books and records (including
data files in magnetic or other similar storage media but specifically excluding
any licensed software) with respect to the Property.



14.2
Manager will transfer and assign to Owner, or its designee, or terminate upon
Owner’s direction, all service contracts (designated by Owner for transfer and
assignment) and personal property relating to or used in the operation and
maintenance of the Property, except personal property paid for and owned by
Manager. Manager will also, for a period of sixty (60) days immediately
following the date of such termination (with respect to this entire Agreement or
any Property terminated as being subject to this Agreement), make itself
available to consult with and advise Owner, or its designee, regarding the
operation, maintenance and leasing of the Property.



14.3
Manager will render to Owner an accounting of all funds of Owner in its
possession and shall deliver to Owner a statement of management fees claimed to
be due Manager and shall cause funds of Owner held by Manager relating to the
Property to be paid to Owner or their designees and shall assist in the
transferring of approved signatories on all Accounts.






--------------------------------------------------------------------------------







14.4
Manager shall provide accounting services and related services for so long as
required to wind-down the operation of the Owner entity which owned the
Property, included by not limited to preparing and filing tax returning and
corporate governance documentation for so long as required by governing
authorities. Owner shall reimburse Manager a reasonable fee for such post-sale
services determined by the allocation of Property Personnel providing such
services.



15.
No Obligation to Third Parties. None of the obligations and duties of Manager
under the Agreement in any way creates any obligations of Manager to any third
party with the exception of Owner.



16.
Additional Services. The services contemplated under this Agreement are normal
and customary property management, leasing and general and construction
management services. If Manager is required or requested to perform additional
services beyond the scope of this Agreement, then Owner shall pay Manager fees
for these additional services at market rates as mutually agreed upon in advance
by the parties.



17.
Manager’s Action on Tenant’s Default. If the reasonably expected costs are less
than a threshold to be agreed upon by Manager and Owner with respect to the
Property (or with respect to leases or contracts less than certain thresholds
with respect to the Property), then Manager has the right, in its own name or in
the name of Owner, to take any and all actions, including distraint, which
Manager deems advisable and which Owner has the right to take, in the event of
any tenant's breach of any covenant, provision or condition binding upon tenant
under its lease with Owner. Nothing in this paragraph shall be deemed to require
Manager to institute legal action against any tenant. If the reasonably expected
costs exceed the agreed upon thresholds, then Owner shall only be responsible
for those costs if it pre-approves such actions. In addition, if Owner desires
to commence legal action notwithstanding Manager’s recommendation to the
contrary, then it shall pay for all costs and reasonable attorneys' fees in
connection with that action.



18.
Entire Agreement. This Agreement supersedes all agreements previously made
between the parties relating to its subject matter. There are no other
understandings or agreements between them.



19.
Assignment; Binding Effect. Manager may delegate partially or in full its duties
and rights under this Agreement to any wholly owned subsidiary. Any other
partial or full delegation or assignment of its duties and rights under this
Agreement may be made only with the prior written consent of Owner. Except as
provided in the immediately preceding sentence, this Agreement is binding upon
and inures to the benefit of the parties and their respective successors and
assigns.



20.
Amendments. This Agreement may be amended only by an instrument in writing
signed by the party against whom enforcement of the amendment is sought.



21.
Other Business. Nothing contained in this Agreement prevents Manager from
engaging in other activities or business ventures, whether or not the other
activities or ventures are in competition with Owner or the business of Owner,
including, without limitation, property management activities for other parties
(including other REITs) and providing services to other programs advised,
sponsored or organized by Manager or its affiliates or third parties. This
Agreement does not limit or restrict the right of any director, officer,
employee, or stockholder of Manager or its affiliates to engage in any other
business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association. Manager may, with respect
to any investment in which the Owner is a participant, also render advice and
service to each and every other participant. Manager will report to Owner the
existence of any condition or circumstance, existing or anticipated, of which it
has knowledge, which creates or could create a conflict of interest between
Manager’s obligations to Owner and its obligations to or its interest in any
other partnership, corporation, firm, individual, trust or association.



22.
Notices. All notices under this Agreement shall be in writing and delivered
personally or mailed by national overnight courier or certified mail, postage
prepaid, addressed to the parties at their last known addresses. All notices
shall be in writing and, except when receipt is required to start the running of
a period of time, are deemed given when delivered in person or first business
day after deposit with a national overnight courier with confirmation of
overnight delivery, or on the fifth day after its mailing by registered or
certified United States mail, postage prepaid and return receipt requested, at
the addresses set forth after the parties’ respect names below or at any
different addresses as either party has advised the other party in writing.








--------------------------------------------------------------------------------





         MANAGER:












    With a copy to:


PHILLIPS EDISON GROCERY CENTER
OPERATING PARTNERSHIP I, L.P.
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Vice-President




PHILLIPS EDISON GROCERY CENTER
OPERATING PARTNERSHIP I, L.P.
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Legal Department
OWNER:










    With a copy to:
*** Station LLC
11501 Northlake Drive
Cincinnati, OH 45249
Attention: Chief Operating Officer




*** Station LLC
222 South Main Street, Suite 1730
Salt Lake City, Utah 84101
Attention: General Counsel



23.
Non-Waiver. No delay or failure by either party to exercise any right under this
Agreement, and no partial or single exercise of that right, will constitute a
waiver of that or any other right, unless otherwise provided in this Agreement.



24.
Headings. Headings in this Agreement are for convenience only and shall not be
used to interpret or construe its provisions.



25.
Severability. If any term, covenant or condition of this Agreement or its
application to any person or circumstance is held invalid or unenforceable to
any extent, then the remainder of this Agreement, or the application of that
term, covenant or condition to persons or circumstances other than those to
which it is held to be invalid or unenforceable, will not be affected. Each
term, covenant or condition of this Agreement is valid and shall be enforced to
the fullest extent permitted by law.



26.
Governing Law.    This Agreement will be construed in accordance with and
governed by the laws of the State of Ohio. Any action to enforce this Agreement
or an action for a breach of this Agreement will be maintained in a binding
arbitration proceeding before the American Arbitration Association in
Cincinnati, Ohio.



27.
Counterpart. This Agreement may be executed in two or more counterparts, each of
which is deemed an original but all of which together constitute one and the
same instrument.



[Signatures on next page]


 






IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.


OWNER:
*** STATION LLC,
a Delaware limited liability company
By:     Phillips Edison Grocery Center
Operating Partnership I, L.P.,
a Delaware limited partnership, its sole member


By:     Phillips Edison Grocery Center OP GP I LLC,
its general partner




By:                        
Name:                        
Title:                        





--------------------------------------------------------------------------------













MANAGER:
PHILLIPS EDISON GROCERY CENTER
OPERATING PARTNERSHIP I, L.P.,
a Delaware limited partnership


By:     Phillips Edison Grocery Center OP GP I LLC,
a Delaware limited liability company,
its general partner




By:                    
Name:                         
Title:                        





--------------------------------------------------------------------------------





EXHIBIT A


MONTHLY REPORTING PACKAGE


For the current month and year to date, statements presenting, on a comparative
basis, actual to budget (and/or forecast or other projections), including
variance explanations for material variances:
 
•
Executive Summary (operations, leasing, capital, tenant/market issues, other)

•
Balance Sheet

•
Income Statement

•
Aged Receivables and Delinquencies Report

•
Rent Rolls (as requested in writing by Owner)

•
Month to date and year to date variance report with explanations (budget to
actual and actual to previous year actual)

•
List of any material accrual adjustment that may have been missed on the last
business day of each month

•
Leasing Update

•
Consolidated Financial Statements

•
Reforecast operating projections and cash flow

•
Any additional reports that Owner shall reasonably request






--------------------------------------------------------------------------------





EXHIBIT B


QUARTERLY REPORTING PACKAGE




•
All items in the monthly reporting package.

•
Quarter to date variance reports with explanations compared to budget and same
period prior year.



•
Copy of cash receipts ledger entries for such period, if requested.



•
The originals (or copies, as Owner may request) of all contracts entered into by
PECO on behalf of Owner during such period, if requested.



•
Consolidated financial statements.



•
Such other reports as may be required by Owner.






--------------------------------------------------------------------------------





EXHIBIT C


ANNUAL REPORTING PACKAGE


•All items in the quarterly reporting package which shall include annual
operating statements and a list of variances and explanations of material
variances (budget to actual and actual to previous year actual).
•All information required for tax filings, as determined by Owner.
•Certifications of assessment, testing and compliance with internal controls.
Any other reports reasonably requested by Owner.







--------------------------------------------------------------------------------





PROPERTY MANAGEMENT,
LEASING AND CONSTRUCTION MANAGEMENT AGREEMENT
PROPERTY ADDENDUM
 
PROPERTY DESCRIPTION:


Property Name:
***
Street Address:
***
City, State, Zip Code:
***
County:
***
Owner Name:
*** STATION LLC



SERVICES TO BE PROVIDED:


þ    Property Management Services as specified in this Agreement with:


x    No changes


_____    Changes as follows: ________________________________________________
_________________________________________________________________
_________________________________________________________________
Threshold pursuant to Section 14: Total expenses per matter not to exceed $5,000
without consent of Owner            _________________________
_________________________________________________________________
_________________________________________________________________


Property Management Fees:
x
Property Management Fee: 3.0% of Gross Receipts, as specified in Section 6(a);
but in no event will the management fee be less than $1,000.00 per month.

x
Additional Property Management Fees (in addition to the foregoing):

□ As to any sale(s) of land associated with the Property (but not the entire
Property), a sales commission of zero percent (0%) of the gross sale price;
□ If the Property is sold during the term of this agreement, a sales commission
of zero percent (0%);
□ As to real estate tax appeals, 40% of any Property tax savings and interest
received as a result of assessment reductions on any property, for the period
that includes all open assessment years. Property tax savings shall be equal to
(a) the difference between (i) the original property tax assessment and (ii) the
final property tax settlement for the open tax years, which settlement is less
than the original property tax assessment, multiplied by (b) appropriate tax
rates, multipliers or equalizations;


□ As to community contributions, 0% of any savings received or contribution
received from the local governing authority directly related to operation of the
Property in such community.


□ As to lease assignments, 0% of the fees collected for lease assignments and
similar agreements;


□ As to short-term leases, periodic tenancy agreements, licenses agreements and
similar instruments originated by Manager, 0% of the total gross rent under the
agreement;


□ Manager shall be reimbursed for out-of-pocket expenses incurred with third
parties engaged by Manager for the benefit of Owner.


þ     Leasing Agreement duties as specified in Section 5(b) of the Agreement
except as specified below:


_____    No changes


_____    Changes as follows: ________________________________________________
_________________________________________________________________
_________________________________________________________________





--------------------------------------------------------------------------------





x
Leasing Agreement Fees:



□
New Lease Commission Percentage: Six percent (6.0%) of the gross amount of all
base rent under the first five (5) years of the primary term of said leases,
plus three percent (3.0%) of the gross amount of all base rent under any
additional years of the primary term, payable one-half upon the full execution
of the lease and one-half upon tenant opening for business.

□
Notwithstanding the foregoing, for any new lease for over 15,000 square feet,
the leasing commission shall calculated as set forth above, provided that it
shall not be less than Three Dollars ($3.00) per square foot of leasable area.

□
Renewals: For any renewal or extension of a lease (including the exercise of an
existing lease option), Manager shall be paid: three percent (3.0%) of the gross
amount of all base rent under the primary term of said lease, payable upon
execution of such renewal or extension.______________________________

__________________________________________________________________
__________________________________________________________________
□
Expansions: For each lease amendment or modification in which the tenant expands
its premises, Owner will pay Manager a leasing commission of six percent (6.0%)
of the gross amount of the base rent represented by such additional space under
the balance of the then current term of the lease, plus three percent (3.0%) of
the gross amount of all base rent represented by such additional space under any
additional years of the primary term, payable one-half upon execution of the
amendment or modification document and one-half upon the tenant opening for
business from the expansion space.

□
Co-Brokers: As leasing agent for the Property, Manager may cooperate with
independent real estate brokers or agents. If Manager hires a co-broker in order
to assist Manager in securing a tenant or if an opportunity is brought to
Manager by an independent broker, the applicable leasing commission payable to
Co-Broker shall be paid by Owner.

□
Payment terms (if other than specified above): ____________________



þ
Construction Management Services as specified in Section 5(c) of the Agreement
except as specified below. In particular, the construction management will
include the following (add attachments as necessary):

________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
________________________________________________________________________
x    Construction Management Fees:


□ As to Construction Management, for ground-up construction and redevelopment
projects, a fee of 5% of the total project hard costs plus architectural and
engineering costs payable at final completion of the project; and 5% of the
total cost of all other Construction Management Services, including, but not
limited to, services related to the investigation and remediation of
environmental conditions at the Property.







